FILED
                             NOT FOR PUBLICATION                            SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHUIYUE JIN,                                     No. 13-72736

               Petitioner,                       Agency No. A099-890-521

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Shuiyue Jin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her motion to reopen removal proceedings conducted in absentia.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th

Cir. 2002). We deny the petition for review.

      The agency did not abuse its discretion in denying Jin’s motion to reopen,

where the evidence does not compel the finding that she established exceptional

circumstances for her failure to appear. See 8 U.S.C. 1229a(b)(5)(C)(i); Celis-

Castellano, 298 F.3d at 892 (applying a totality of the circumstances test to

determine whether exceptional circumstances were present); Limsico v. INS, 951
F.2d 210, 214 (9th Cir. 1991) (agency has authority to evaluate contrary evidence).

      Because this determination is dispositive, we need not reach Jin’s

contentions regarding whether her illness was sufficiently serious to constitute

exceptional circumstances.

      PETITION FOR REVIEW DENIED.




                                          2                                     13-72736